Wright, J.,
dissenting. I cannot join in the majority opinion for the reasons that follow.
We have consistently held that this court has only a limited right of review in cases appealed from the Board of Tax Appeals. We are not to overturn decisions of the board unless they are unreasonable or unlawful. See, e.g., Citizens Financial Corp. v. Porterfield (1971), 25 Ohio St. 2d 53 [54 O.O.2d 191], paragraph one of the syllabus; Buckeye Power v. Kosydar (1973), 35 Ohio St. 2d 137 [64 O.O.2d 82], paragraph one of the syllabus. I am satisfied that the board’s decision, which exempted from sales and use taxes most items of computer hardware that were used by appellee in the manufacturing and processing of its computer programs, met the test noted above.
Although the majority fails to deal either directly, thoroughly, or convincingly with the direct-use-and-manufacturing exemption, it is quite apparent that the exemption is fully applicable herein. This exemption has been the subject of a number of decisions by this court. See, e.g., Canton Malleable Iron Co. v. Porterfield (1972), 30 Ohio St. 2d 163 [59 O.O.2d 178]; Ohio Ferro-Alloys Corp. v. Kosydar (1973), 34 Ohio St. 2d 113 [63 O.O.2d 195] Southwestern Portland Cement Co. v. Lindley (1981), 67 Ohio St. 2d 417 [21 O.O.3d 261]; and Youngstown Building Material & Fuel Co. v. Bowers (1958), 167 Ohio St. 363 [5 O.O.2d 3].
*313In Youngstown, supra, this court in the syllabus set forth the basic test for determining whether particular items of property are excepted under R.C. 5739.01(E)(2) and 5739.01(S):
“In determining whether tangible personal property is used or consumed directly in production of tangible personal property for sale by manufacturing or processing, and, therefore, whether its sale or use is excepted from taxation under the provisions of subdivision (E)(2) of section 5739.01, or subdivision (C)(2) of section 5741.01, Revised Code, the test is not whether such property is essential to the operation of an ‘integrated plant,’ the test to be applied being, when does the actual manufacturing or processing activity begin and end, and is the property used or consumed during and in the manufacturing or processing period. ” (Emphasis sic.)
In determining when the manufacturing process begins and ends, we must decide whether the process at issue is an excepted one or one that is preliminary or preparatory to manufacturing. Southwestern Portland Cement Co., supra, at 421. This court in Interlake v. Kosydar (1975), 42 Ohio St. 2d 457, 459 [71 O.O.2d 436], stated that “[t]he manufacturing process for which a beginning and end must be determined is the one that produces the marketable product.” In the present case, the “marketable product” of appellee is clearly the software programs which it sells to the general public.
Furthermore, “manufacturing” is defined as the transformation of a thing into a different state or form from that in which it originally existed. See National Tube Co. v. dander (1952), 157 Ohio St. 407 [47 O.O. 313], paragraph four of the syllabus; and R.C. 5739.01(S). In other words, manufacturing is that process which changes the form of tangible personal property into a marketable product. Canton Malleable Iron Co. v. Porter-field, supra, at 170. In that respect, appellee’s manufacturing process transforms the initial conceptual design into the ultimate magnetic tape or marketable product, existing in a different state than it did originally.
I am therefore of the opinion that appellee produces tangible personal property in the form of encoded magnetic tapes and that such production is the result of “manufacturing” or “processing” as those terms were defined by R.C. 5739.01(S). The appellee does in fact transform or convert “material or things into a different state or form.” I would stress that the process begins with an idea and ends with encoding the magnetic tape with the program that it has previously developed on its computer. While it is true that the subject equipment is used for some testing which is outside the manufacturing process, it is undisputed that the primary and principal use of this equipment is for the manufacturing process noted above.
Thus, the result achieved by the majority is an unnecessary exercise which conflicts with logic, as well as notions of judicial and administrative economy and efficiency. In the last paragraph of its opinion, the majority concludes: “We remand the cause to the Board of Tax Appeals for a determination as to which items of hardware, if any, should be excepted from *314taxation because they were used directly in the encoding of magnetic tapes for sale to the appellee’s customers.” (Emphasis added in part.) Unfortunately, the majority has failed to enlighten either this writer or the board as to which items, “if any,” should be subject to taxation. In light of the dearth of instruction provided by the majority opinion, upon remand the board may very well reach a substantially similar, if not identical, result.
The board has already acted upon this matter once. Now, with essentially no additional guidance, the board must act yet again upon precisely the same matter. Such use of the board’s time and resources is utterly unwarranted, and, thus, I must respectfully dissent.